DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed February 19, 2021 wherein claims 1-8 are currently pending wherein claims 9-16 are withdrawn due to a restriction requirement.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kito et al (JP 2011-177964).
With regards to claim 1, Kito teaches a printing ink composition for a clear layer (abstract) that contains a polymerizable compound, a photopolymerization initiator, and 
With regards to claim 2, Kito teaches the printing ink composition to not contain a coloring agent (0001).
With regards to claim 3, Kito teaches the surface adjusting material to be a silicone compound (0035).
With regards to claim 5, Kito further teaches monofunctional (meth)acrylate to include isooctyl (meth)acrylate, isodecyl (meth)acrylate, lauryl (meth)acrylate, and isobornyl (meth)acrylate (0018).
With regards to claim 6, Kito further teaches monofunctional (meth)acrylate to include isobornyl (meth)acrylate (0018).
With regards to claims 7 and 8, Kito teaches the composition to be an active energy curable inkjet ink (0002).

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki (US 2015/0344709).
With regards to claim 1, Araki teaches a radiation curable ink composition (abstract) that is a clear ink composition (0127) and contains a monofunctional (meth)acrylate compound (0044), that includes isobornyl (meth)acrylate (0047) (as applicants cite in the specification as reading on the claimed static surface tension), at a concentration of 10% (0287 example 6), a (meth)acrylate oligomer (0062) that includes CN 996 (0239) (as applicants cite in the specification as reading on having the claimed molecular weight), a photoinitiator (0076) that includes an acylphosphine oxide (0080 and 0084) and is at a concentration of 8 to 15% (0090), and a surfactant (0091).  Araki teaches the surfactant to include a surfactant that does not have a polymerizable group (0093).
With regards to claim 2, Araki teaches the composition to be a clear ink (0127) and further teaches the composition that may contain color (reading on optional) (0124).
With regards to claim 3, Araki teaches the surfactant to contain silicone compounds (0102).
With regards to claim 4, Araki teaches the lower limit of the surfactant to be 0.03 and the upper limit to be 5% (0100) and a preferred concentration of 0.05, 0.1, and 0.2 (table 7 examples 53, 54, and 55).
With regards to claims 5 and 6, Araki teaches the monofunctional polymerizable compound to be isobornyl (meth)acrylate (0050 and table 2 examples).
With regards to claim 7, Araki teaches the composition to be radiation curable (title).
With regards to claim 8, Araki teaches the composition to be used for inkjet inks (title).


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US 2018/0312707) as evidenced by Araki (US 2015/0344709).
With regards to claim 1, Wang teaches a light-curable transparent ink (title) that contains an acrylate monomer, a surfactant, and a photoinitiator (abstract).  Wang teaches the monomer to include isobornyl acrylate (0022, 0051 and 0061) at a concentration of 25 to 50 parts (0012) and, in particular, 30 grams in a composition of 100 grams (reading on 30%) (as applicants cite in the specification as reading on having the claimed static surface tension).  Wang teaches the oligomer to include CN9010 (as applicants cite in the specification as reading on an oligomer having a molecular weight of more than 1,000).  Wang teaches the photoinitiator to include acylphosphine oxide (0032) at a concentration of 0.5 to 5 parts (0012).  Wang teaches the surfactant to include BYK 377, which Araki teaches to be a surfactant that does not contains polymerizable groups (0102).
With regards to claim 2, Wang teaches the ink to be transparent (title) (reading on clear).
With regards to claim 3, Wang teaches the surfactant to be a polysiloxane (0031). 
With regards to claims 5 and 6, Wang teaches the monomer to be isobornyl acrylate (0051).
With regards to claim 7, Wang teaches the composition to be free of colorant (0051).
With regards to claim 8, Wang teaches the composition to be used for inkjet (abstract).

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cong et al (US 2016/0312052) as evidenced by Araki (US 2015/0344709).
With regards to claim 1, Cong teaches a radiation curable ink composition (abstract) that contains a mono-functional monomer, an oligomer, a photoinitiator that is acylphosphine oxide (abstract) and a surfactant (0033).  Cong teaches the surfactant to include BYK 377 which Araki teaches to be a surfactant that does not contains polymerizable groups (0102), the monomer to include isobornyl acrylate at a concentration of 12% (0045) (as applicants cite in the specification as having the claimed static surface tension), the oligomer to include CN 991 (as applicants cite in the specification as reading on an oligomer having a molecular weight of more than 1000), and the amount of photoinitiator to be 10% (0045).
With regards to claim 2, Cong teaches the composition to not contain colorant (0045).
With regards to claim 3, Cong teaches surfactant to be a polysiloxane (0033).
With regards to claim 4, Cong teaches the amount of surfactant to be 0.05% (0045).
With regards to claims 5 and 6, Cong teaches the composition to include isobornyl acrylate (0045).
With regards to claim 7, Cong teaches the composition to be radiation curable (title).
With regards to claim 8, Cong teaches the composition to be used for inkjet printers (0004).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kito et al (JP 2011/177964) and Wang et al (US 2018/0312707) in view of Cong et al (US 2016/0312052).
With regards to claim 4, the disclosure of Kito is adequately set forth in paragraph 4 above and is herein incorporated by reference and the disclosure of Wang is adequately set forth in paragraph 6 above and is herein incorporated by reference.  Kito teaches the surface tension modifier to be in the composition from 0.01 to 2% (0038) with a preferred concentration of 0.01% (0065 table 3-1).
Kito and Wang do not teach the amount of surfactant to be the claimed amount.
The disclosure of Cong is adequately set forth in paragraph 7 above and is herein incorporated by reference.  Cong teaches the motivation for the concentration .

Response to Arguments
Applicant’s arguments, see pages 5-8, filed February 19, 2021, with respect to claims 1-8 under 102(a)(1) with respect to Araki have been fully considered and are persuasive.  The rejection of claims 1-8 under Araki has been withdrawn. 
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive.
Argument - Applicant argues that Kito teaches the surfactant to be a compound with an ethylenically unsaturated group to be preferred and the claimed compound does not contain an ethylenically unsaturated group.
Response - Kito also teaches the surfactant to not contain an ethylenically unsaturated group and the courts have said the following:
The purpose of the inclusion of prior art in a rejection is to provide evidence of what those of ordinary skill in the art knew at the time the invention was made.  The references serve as a spring board from which the decision maker can use to step back in time and into the shoes of one of ordinary skill in the art at the time of the invention.  Panduit Corp. 
Therefore, the embodiment does not need to be preferred to be relied on and the argument is no persuasive.
Argument - Applicant argues that Kito does not teach the amount of surfactant as claimed in claim 4.
Response - Although the argument is persuasive, the rejection is now made in view of Cong et al (US 2016/0312052).
	Further, due to the amendments from the specification, new art is also added to the rejection as written above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763